Citation Nr: 0312385	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-06 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for Arnold-Chiari 
malformation.

3.  Entitlement to service connection for diplopia.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 30 percent disabling.

7.  Entitlement to an increased rating for low back 
disability, currently evaluated as 20 percent disabling.

8.  Entitlement to an increased (compensable) rating for left 
shoulder disability.

9.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 30 percent disabling.

10.  Entitlement to an increased (compensable) rating for 
left wrist disability.

11.  Entitlement to an increased (compensable) rating for 
costochondral strain.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to May 
1979, and from August 1981 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that requires some explanation.  A March 
1994 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska in part denied 
entitlement to service connection for hypertension, right 
wrist disability and bilateral foot disability; the veteran 
thereafter perfected his appeal of those issues.  In March 
1997, the veteran also perfected his appeal of the following 
issues which had been denied in a December 1996 rating 
decision:  entitlement to service connection for multiple 
sclerosis and congenital Arnold-Chiari malformation, and 
entitlement to an increased rating for psychiatric 
disability.  Thereafter, a July 1997 Board decision denied 
entitlement to service connection for bilateral foot 
disability and remanded the issues of entitlement to service 
connection for hypertension and right wrist disability; the 
Board was apparently unaware at that time that the veteran 
had appealed the three other issues described above.

Following the July 1997 Board decision, the veteran perfected 
his appeal of the following issues which had been denied in a 
September 1997 rating decision:  entitlement to increased 
ratings for low back, left shoulder, left knee and left wrist 
disabilities and for costochondral strain, entitlement to 
service connection for diplopia and headaches, and 
entitlement to a total rating based on unemployability due to 
service-connected disabilities (TDIU).  In a April 1998 
rating decision, service connection for hypertension was 
granted, evaluated as 10 percent disabling; in June 1998, the 
veteran perfected his appeal with respect to the initial 
evaluation assigned the hypertension.

In a January 1999 decision, the Board denied entitlement to 
service connection for right wrist disability and entitlement 
to a rating in excess of 10 percent for hypertension; no 
mention was made of the 11 other issues over which the Board 
had jurisdiction.  Thereafter, the veteran perfected his 
appeal of a December 2000 rating decision which denied 
entitlement to an increased rating for hypertension.

The Board notes that the January 1999 Board decision referred 
the issue of entitlement to service connection for right hand 
disability to the RO for appropriate action.  As there is no 
indication that the RO has acknowledged this referral, the 
Board again refers the issue of entitlement to service 
connection for right hand disability to the RO for 
appropriate action.

The Board also notes that the veteran's representative in May 
2003 submitted an April 2003 statement by a VA physician 
which essentially indicates that the veteran is unemployable 
on account of psychiatric and physical disabilities.  The 
Board points out, however, that this additional evidence was 
submitted more than 90 days after the December 2002 VA letter 
to the veteran notifying him that his appeal was being 
certified to the Board for appellate review and that his 
records were being transferred to the Board, and that neither 
the veteran nor his representative has submitted a motion 
alleging good cause for the failure to submit the additional 
evidence within the 90-day period from the date of the 
December 2002 letter.  Accordingly, the Board will not accept 
the April 2003 statement for consideration in the instant 
appeal, and will instead refer the April 2003 statement to 
the RO for appropriate action.  See 38 C.F.R. § 20.1304(b) 
(2002).

The Board notes that the issue of entitlement to a TDIU has 
been developed for appellate review, but that action on this 
issue is being deferred pending implementation by the 
Veterans Benefits Administration of the Board's decision as 
to issues two, three and four.  Once the Board's decision has 
been implemented, a supplemental decision will be issued by 
the Board addressing the remaining issue on appeal.


FINDINGS OF FACT

1.  The veteran does not have multiple sclerosis.

2.  The veteran's Arnold-Chiari malformation is congenital in 
nature and existed prior to service; the congenital disease 
worsened in service beyond the natural progress of the 
disease.

3.  Diplopia originated in service.

4.  Headaches originated in service.

5.  The veteran's psychiatric disability is manifested by 
moderate impairment of social and occupational functioning, 
with moderately severe panic attacks that vary in frequency 
and moderate depression and mild obsessive-compulsive 
symptoms, but without any abnormalities of speech, 
ritualistic behaviors, impaired judgment or cognition, or 
impaired impulse control. 

6.  The veteran's diastolic blood pressure is predominantly 
less than 110, and his systolic blood pressure is 
predominantly less than 200; he does not have hypertensive 
cardiovascular disease.

7.  The veteran's low back disability is manifested by severe 
limitation of lumbar motion, but not by ankylosis or any 
neurological impairment.

8.  The veteran's left arm is his non-dominant upper 
extremity.

9.  The veteran's left shoulder disability is manifested by 
complaints of pain but not by any clinically identifiable 
functional impairment; he can raise his left arm above 
shoulder level.

10.  The veteran's left knee disability is manifested by 
painful motion limiting extension of the knee to 20 degrees, 
but not by any restriction of extension to 30 degrees or 
more, or any other functional impairment; the veteran has a 
popliteal cyst, but not left knee arthritis.

11.  The veteran's left wrist disability is manifested by 
complaints of pain, but not by any restricted range of left 
wrist motion, nonunion of the radius or ulna, false movement, 
loss of bone substance, or any muscle injury or neurological 
impairment, or any functional impairment.

12.  The veteran's costochondral strain is manifested by 
complaints of pain, but not by limitation of motion of any 
affected part, or by any other functional impairment; none of 
the veteran's ribs have been removed or resected.


CONCLUSIONS OF LAW

1.  The veteran does not have multiple sclerosis that is the 
result of disease or injury incurred in or aggravated by 
active duty; nor may the incurrence or aggravation during 
service of such disability be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002). 

2.  The veteran's Arnold-Chiari malformation was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

3.  The veteran has diplopia that is the result of disease or 
injury incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002). 

4.  The veteran has headaches that are the result of disease 
or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002). 

5.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(2002).

6.  The criteria for a rating in excess of 30 percent for 
psychiatric disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9412 (2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9403 (1996).
 
7.  The criteria for a 40 percent rating for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5292 (2002).

8.  The criteria for a compensable rating for left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5201 (2002).

9.  The criteria for a rating in excess of 30 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2002).

10.  The criteria for a compensable rating for left wrist 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5215 (2002).

11.  The criteria for a compensable rating for costochondral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5014, 5297 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in December 
1996 with notice of the December 1996 rating decision which 
denied service connection for multiple sclerosis and 
congenital Arnold-Chiari malformation, and which denied 
entitlement to an increased rating for psychiatric 
disability.  He was provided in October 1997 with notice of 
the September 1997 rating decision which denied entitlement 
to service connection for diplopia and headaches, and which 
denied entitlement to increased ratings for his low back, 
left shoulder, left knee and left wrist disabilities, and for 
his costochondral strain.  He was provided in December 2000 
with notice of the December 2000 rating decision which denied 
entitlement to an increased rating for hypertension.  The 
veteran was provided with statements of the case in February 
1997, April 1998 and August 2001, as well with supplemental 
statements of the case in September 1997, June 1998, August 
1998, October 1998, May 2002 and September 2002, which 
collectively addressed all of the issues currently on appeal 
and which notified the veteran of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.  In a March 2002 letter 
to the veteran, the RO asked him to identify any additional 
evidence he wanted VA to obtain for him.  He was informed 
that VA would make reasonable efforts to obtain any evidence 
he identified, including medical records, employment records 
and records held by Federal agencies, and he was provided 
with the appropriate forms for authorizing VA to obtain any 
such evidence as the veteran wished VA to obtain on his 
behalf.  He was also requested to notify VA if he had any 
additional information.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The March 2002 letter also specifically 
informed the veteran of the information and evidence 
necessary to substantiate his claims for service connection 
and claims for increased ratings.  The Board notes that the 
veteran was specifically provided in a May 2002 supplemental 
statement of the case with the text of the regulations 
implementing the VCAA.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2002).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

In the present case, the veteran filed his claim for an 
increased rating for psychiatric disability on November 1, 
1996.  The record reflects that the RO evaluated the 
veteran's claim under the new schedular criteria in making 
its rating decision of December 1996.  A September 1997 
supplemental statement of the case, however, considered the 
veteran's claim under both the old and the new schedular 
criteria.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993) in proceeding 
with the case on the merits.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
March 2002 VA letter notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In a June 2002 statement, the veteran indicated that he had 
furnished VA with all evidence and wanted his appeal 
forwarded immediately to the Board; he also informed VA that 
he would be submitting additional evidence pertaining to his 
diplopia, and the record reflects that he thereafter did 
submit the referenced evidence.  The record also reflects 
that the veteran was afforded numerous VA examinations of his 
disabilities throughout the course of the instant appeal.

The Board notes that the veteran's representative has 
challenged the adequacy of several examination reports on 
file.  He has challenged the adequacy of a June 1996 VA 
psychiatric examination, a June 1996 VA fee basis 
examination, a March 1997 VA examination, a June 1997 VA 
examination, a July 1997 VA examination and a December 1997 
VA examination.  He appears to essentially challenge the 
above examinations on the grounds that they did not include a 
review of the claims files, that they did not state findings 
in terms of the rating schedule, that they did not include an 
opinion as to the etiology of the examined disorders, and 
that they did not state findings in terms of the new 
schedular criteria for rating psychiatric disorders.  The 
Board has considered the representative's arguments and finds 
them unpersuasive.  The record shows that the referenced 
examinations were either explicitly based on a review of the 
claims files, clearly based on a review of the claims files 
(as indicated by the accurate citation to evidence contained 
therein), or were based on an accurate understanding of the 
veteran's history.  Moreover, where relevant, the examiners 
clearly did report pertinent findings in terms of the rating 
schedule, including with respect to the schedular criteria 
for rating psychiatric disorders.  Lastly, the relevant VA 
examination reports either did address the etiology of the 
disorders for which the veteran claims service connection, 
indicated that the etiology was unknown, or concluded (in the 
case of the claimed multiple sclerosis) that the evidence was 
insufficient to support a diagnosis of the disorder.  In 
short, the Board finds that the representative's objections 
to the above examination reports lack merit.

The veteran's representative has also requested that an 
opinion be obtained from an independent medical expert 
because of the purported complexity and vagueness of VA 
examinations on file.  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2002); 
see also Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  In 
this case the Board believes that there is enough evidence in 
the record as it is presently constituted to decide the 
claims.  The Board notes that the representative has not 
presented any specific reason as to why an independent 
medical examination is required, other than to state without 
elaboration that the complexity and vagueness of the VA 
examinations support his request.  The Board points out, 
however, that the increased rating issues, which only require 
sufficient medical findings to determine the current level of 
severity under VA's Schedule for Rating Disabilities, do not 
involve any complex or unusual questions.  Moreover, with 
respect to the veteran's claimed multiple sclerosis, the 
evidence on file, particularly since November 1996, is in 
accord and indicates that the veteran does not have that 
disorder; the matter does not otherwise involve any complex 
or unusual questions.  The Board, consequently, is not 
persuaded by the representative's explanation of the need for 
an independent medical expert.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard, supra.

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service incurrence of multiple sclerosis 
during wartime service may be presumed if it is manifested to 
a compensable degree within seven years of the veteran's 
discharge from service, and service incurrence of an organic 
disease of the nervous system during wartime service may be 
presumed if it is manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, service 
connection for the resultant disability may be granted for 
superimposed disease or injury occurring during service.  
O.G.C. Prec. 82-90 (1990).

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 3.306(a) (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).   

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Factual background

Service medical records show that the veteran presented in 
June and July 1990 for complaints of intermittent diplopia 
with headaches; he reported that the headaches usually 
occurred with reading, and were alleviated by the wearing of 
prescription lenses.  The veteran was initially assessed as 
having diplopia of unknown etiology, with a reported history 
of congenital intermittent left otosis.  The treating 
physicians later determined that his diplopia represented 
early decompensated esotropia versus lateral hyperopia.  The 
veteran was thereafter evaluated in March 1991 for complaints 
of intermittent diplopia, at which time he was diagnosed 
with, inter alia, convergence excess and functional 
emmetropia.  The records also show that the veteran 
complained of tingling and numbness in his extremities, 
usually in connection with the occurrence of panic attacks or 
low back complaints; neurological examinations of the veteran 
were consistently negative for any pertinent abnormalities.  
The May 1993 report of a Medical Evaluation Board (MEB) notes 
that the veteran had been diagnosed with a panic disorder 
with associated history of somatic symptoms of tingling in 
the extremities.

On file are VA and private treatment reports for October 1993 
to August 2002 which show that the veteran reported 
experiencing headaches up to twice each day, as well as 
worsening vision; he was provisionally diagnosed in April 
1995 with double vision, which he reported had begun in 
service.  The treatment records also show that the veteran 
reported experiencing some arm numbness with intermittent 
electrical shock sensations, as well as occasional 
generalized fatigue.  Physical examination showed that the 
veteran's intellectual functions were intact, and that his 
speech was unremarkable.  No significant neurological 
deficits were identified and his gait was unremarkable.  He 
exhibited a rotary nystagmus.  The records show that the 
veteran's symptoms were initially thought to possibly 
represent multiple sclerosis or a slow growing tumor.  He was 
scheduled for a computed tomography scan of his head in July 
1995, which revealed the absence of any abnormal areas to 
suggest the presence of multiple sclerosis; the studies did 
show mild cortical and ventricular prominence, as well as 
possible basilar invagination.  A spinal tap also performed 
in July 1995 revealed the presence of oligoclonal banding in 
the cerebrospinal fluid, although the remaining laboratory 
values were all in the identified reference range of normal.  
The records show that the veteran's treating physician 
concluded that the veteran's clinical picture, along with the 
oligoclonal banding, was suggestive of the presence of 
multiple sclerosis, and the physician counseled the veteran 
on the disorder in August 1995.

Thereafter, the veteran underwent a cranial Magnetic 
Resonance Imaging (MRI) study in May 1996, which revealed 
deformities located at the cranial cervical junction, which 
appeared as a combination of Chiari malformation and basilar 
invagination; no signs of a syringomyelia were present.  The 
records show that the veteran was being evaluated for 
complaints of dizziness, double vision, clumsiness, muscle 
spasms, difficulty swallowing, decreased strength and 
intermittent occipital headaches.  His treating physicians 
eventually concluded that a diagnosis of multiple sclerosis 
was questionable, and evaluated the veteran for possible 
occipital-cervical decompression.  During a September 1996 
hospitalization to determine the order of proposed surgeries 
on the veteran in light of the Arnold-Chiari malformation 
(ACM) discovered on diagnostic studies, an MRI was performed 
which revealed little change since the May 1996 MRI; the 
veteran was assigned a primary diagnosis of congenital 
Arnold-Chiari malformation and a secondary diagnosis of 
multiple sclerosis.  He thereafter underwent a transoral 
transpalatopharyngeal reaction of pontomedullary bone 
compression in October 1996, as well as a suboccipital 
craniectomy, QRAD decompression with duoplasty; the hospital 
report for these procedures described the veteran's history 
of multiple sclerosis as questionable, given the negative MRI 
studies.  

Following the above procedures, the veteran reported that he 
still experienced diplopia and headaches, but he denied 
symptoms of extremity numbness, weakness, paresthesia or 
tremors.  The treatment records thereafter mention multiple 
sclerosis by history only.  The veteran underwent another 
surgical procedure in January 2001 in relation to his 
complaints of headaches and other symptoms, and February 2000 
and March 2000 treatment notes show that the veteran was 
diagnosed with headaches, considered likely related to the 
Arnold-Chiari malformation.

On file are records from the Social Security Administration 
(SSA), which show that the veteran was determined by that 
agency to have been disabled since October 1996 on the basis 
of the residuals of Arnold-Chiari malformation.  The report 
of an October 1995 SSA examination, which was conducted by 
the same treating physician who counseled the veteran in 
August 1995 on multiple sclerosis, shows that the veteran 
reported developing intermittent double vision and 
unsteadiness in service.  Following examination of the 
veteran, the examiner concluded that, clinically, the veteran 
probably had multiple sclerosis, but that an MRI study would 
be more definitive.

On file is the report of a December 1995 VA fee basis 
examination, at which time the veteran reported experiencing 
double vision of several years onset.  He also reported 
balance problems and weakness.  The veteran reported that a 
computed tomography scan of his head had been inconclusive, 
and that a spinal tap had shown oligoclonal banding.  The 
examiner noted that since the spinal tap report was not 
before him, he was unsure as to how many oligoclonal bands 
had been seen.  Neurological examination disclosed the 
presence of nystagmus and jerky tracking in all fields of 
gaze, as well as patchy numbness to pinprick; the examination 
was otherwise normal.  The examiner assessed the veteran with 
possible multiple sclerosis.  He concluded that while the 
referenced spinal tap was suggestive of multiple sclerosis, 
he would need to see the laboratory report to provide a more 
definitive diagnosis.  He also suggested that an MRI study of 
the veteran's head would be helpful.

On file is the report of a June 1996 VA psychiatric 
examination of the veteran, at which time the psychiatrist 
noted that the veteran carried a working diagnosis of 
multiple sclerosis in light of complaints including muscle 
weakness, periodic tremors, shaking at night, and twitching 
of his eyes with diplopia; the veteran reported that he was 
not receiving any treatment for multiple sclerosis.  The 
examiner noted that the veteran was in the process of 
receiving an MRI, although the examiner noted that the 
purpose was not diagnostic, but rather to assess the extent 
of the severity of the working diagnosis.  The psychiatrist 
diagnosed the veteran with early stage multiple sclerosis.

On file is the report of a June 1996 VA fee basis examination 
conducted by the same examiner who examined the veteran in 
December 1995.  The examiner noted that an MRI study of the 
veteran's head had shown the presence of an Arnold-Chiari 
malformation, without evidence of demyelinating disease.  The 
examiner assessed the veteran with Arnold-Chiari malformation 
of the brain, which he noted could be causing some brain 
stem-type abnormalities including the unsteadiness and 
weakness in his legs.  The examiner also diagnosed possible 
demyelinating disease, but indicated that he wanted to see an 
actual laboratory report on the veteran's spinal fluid.  He 
also noted that the brainstem findings of nystagmus and mild 
imbalance would be consistent with multiple sclerosis, but 
certainly were not diagnostic of it, and could also be 
related to the Chiari malformation.

In an October 1996 statement, a VA physician indicated that 
the veteran's neurological problem was associated with 
congenital bony abnormalities in the cranio-cervical junction 
which led to severe pontomedullary compression of his brain 
stem.

On file is a November 1996 statement by a VA physician who 
concluded, after reviewing the veteran's claims files 
(including the spinal tap report), that the veteran did not 
have multiple sclerosis, that the veteran instead had a 
Chiari malformation, and that the veteran's prior history of 
panic attack disorder probably reflected the early symptoms 
of Chiari malformation with brain stem malformation. 

In a March 1997 statement, the veteran's spouse indicated 
that while in service the veteran's eyes would twitch and he 
would complain of double vision.  She averred that these were 
the first symptoms of multiple sclerosis or Arnold-Chiari 
deformity, and she indicated that the veteran still had 
double vision and lower extremity weakness.

On file is the report of a March 1997 VA examination, at 
which time the veteran reported experiencing double vision 
and headaches in service, as well as similar symptoms since 
service.  The examiner noted that while the veteran was 
initially diagnosed with multiple sclerosis, additional 
testing had revealed congenital bony abnormalities in the 
cranio-cervical junction.  The examiner also noted that the 
veteran had developed symptoms of frontal medullary 
compression of the brain stem for which he underwent surgery.  
Physical examination disclosed the presence of persistent 
lateral nystagmus, and the examiner concluded that the 
referenced neurosurgery was undertaken to correct a 
neurological complication as a result of congenital bone 
abnormality.  The examiner also concluded that the veteran's 
symptoms of diplopia and headaches while in service were 
probably a result of the above congenital abnormality.

At a June 1997 VA examination, the veteran complained of 
headaches and dizziness and was diagnosed with persistent 
headaches of undetermined etiology.  At a July 1997 VA fee 
basis examination, the examiner noticed that the veteran 
exhibited diplopia which tended to resolve with the use of 
glasses.  The examiner noted that vertical nystagmus and 
alternating exotropia were also present, and he diagnosed the 
veteran with diplopia secondary to exotropia, as well as with 
vertical nystagmus.

In a February 1998 statement, T.B., O.D., indicated that the 
veteran had continued to experience double vision since his 
surgery in October 1996.  She noted that the veteran had been 
advised that double vision and headaches were expected 
symptoms associated with his Arnold-Chiari malformation, and 
she indicated that the veteran's Arnold-Chiari malformation 
necessitated frequent prescription changes.

Excerpts from the Dictionary of Medical Syndromes, submitted 
by the veteran in May 1998, indicate that Arnold-Chiari 
malformation is a congenital condition with symptoms which 
usually appear when a person is in his or her 30s or 40s.  
The symptoms associated with the disorder include headaches, 
visual disturbances, diplopia, dizziness, and weakness of 
extremities.

On file is the report of a July 1998 VA psychiatric 
examination, which was conducted by the same psychiatrist who 
examined the veteran in June 1996.  The examiner noted that 
the May 1996 MRI study was, contrary to his prior 
understanding, diagnostic in nature, and had revealed the 
presence of ACM.  He explained that the Arnold-Chiari was a 
congenital condition involving a bony malformation of the 
skull that allows the spinal column to impact on the upper 
portion of the spinal cord, brain stem, and cerebellum.

Analysis

A.  Multiple Sclerosis

Although the veteran's treating physicians initially 
believed, based on his clinical presentation and the spinal 
tap report showing oligoclonal banding, that the veteran had 
multiple sclerosis, the treatment records show that by 1996 
his physicians were questioning the validity of that 
diagnosis, that none of his treating or examining physicians 
since October 1996 has diagnosed or treated him for multiple 
sclerosis, and that a VA physician in November 1996 
specifically concluded, after reviewing the evidence on file, 
that the veteran does not have multiple sclerosis.  The Board 
notes that since 1996, the veteran's symptoms, including 
diplopia, headaches and extremity weakness, have largely been 
attributed to his ACM.  

The Board notes that while the October 1995 examiner (who 
counseled the veteran on multiple sclerosis in August 1995) 
concluded that the veteran probably had multiple sclerosis, 
this same physician also suggested that an MRI study would be 
more definitive; subsequent MRI studies were consistently 
negative for findings consistent with demyelinating disease, 
and instead showed the presence of an ACM, a condition of 
which the October 1995 examiner was not aware.  Moreover, 
while the examiner who conducted the veteran's December 1995 
and June 1996 fee basis examinations initially concluded that 
the veteran possibly had multiple sclerosis, he specifically 
indicated that he would need to see a report on the exact 
amount of oligoclonal banding present (unfortunately, the 
July 1995 spinal tap report did not provide the number of 
bands present), and that an MRI study would also be helpful.  
By June 1996, and following review of a May 1996 MRI study, 
the examiner noted that the veteran's ACM could be causing 
symptoms including unsteadiness and leg weakness, and 
indicated that although the veteran's nystagmus and mild 
imbalance were consistent with multiple sclerosis, they were 
not diagnostic of the disease, and could also be related to 
the ACM.

Although the June 1996 VA psychiatrist diagnosed the veteran 
with early stage multiple sclerosis, the examiner admittedly 
based his opinion on the understanding that a diagnosis of 
multiple sclerosis in the veteran was well established, and 
that the MRI studies of the head the veteran was undergoing 
were not diagnostic in nature.  The Board points out that not 
only was the examiner's understanding incorrect, but that the 
same examiner, July 1998, acknowledged that the May 1996 MRI 
was for the purpose of determining whether the veteran did, 
in fact, have multiple sclerosis; the examiner in July 1998 
notably did not again diagnose the veteran with multiple 
sclerosis, but rather confined his discussion to the ACM.

The Board notes that the veteran and his spouse have argued 
that the veteran does have multiple sclerosis.  Since there 
is no indication that either the veteran or his spouse is 
qualified through education, training or experience to offer 
medical diagnoses, as laypersons, their statements as to 
medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
66 Fed. Reg. 45,620, 45,630 (codified at 38 C.F.R. 
§ 3.159(a)(1) (2002).  

In sum, while the veteran was initially thought to have 
multiple sclerosis, further diagnostic testing was 
inconsistent with the presence of multiple sclerosis and 
instead revealed the presence of an ACM, the symptoms for 
which closely mirror those associated with multiple 
sclerosis.  The veteran was advised in November 1996 that he 
did not have multiple sclerosis, and none of his treating or 
examining physicians has diagnosed multiple sclerosis since 
that time.  In light of the above, the Board concludes that 
the preponderance of the evidence is against the claim.  The 
veteran does not have multiple sclerosis.  

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the evidence does not show that the veteran 
currently has multiple sclerosis, his claim for the above 
disability must be denied.

B.  Arnold-Chiari Malformation

Although the veteran's ACM was not noted at enlistment for 
either period of service, the Board notes that the disease 
has been described by several of the veteran's treating and 
examining physicians as congenital in nature.  Indeed, the 
veteran does not dispute that his ACM is congenital in 
origin.  Accordingly, the Board finds that the veteran's ACM 
clearly and unmistakably existed prior to service and that 
the presumption of soundness is therefore rebutted.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  The record reflects, however, 
that the ACM is more akin to a congenital disease than to a 
congenital defect, since an ACM clearly can worsen and become 
increasingly symptomatic, as happened in the veteran's case.  
See O.G.C. Prec. 82-90 (1990) (essentially accepting the 
description of a disease as a condition considered capable of 
improving or deteriorating, and a defect as a condition not 
considered capable of improving or deteriorating).  

Service medical records show that the veteran developed 
symptoms including diplopia and headaches many years into 
service, and that the March 1997 examiner concluded that 
those symptoms in service were related to the ACM; the March 
1997 opinion is supported by the excerpts from the Dictionary 
of Medical Syndromes which confirm that diplopia and 
headaches are recognized manifestations of symptomatic ACM.  
The record reflects that the veteran continued after service 
to experience diplopia and headaches, as well as other 
symptoms affecting the extremities, and that within three 
years of his discharge his ACM symptoms were considered 
sufficiently disabling as to warrant extensive brain surgery.  
The Board notes that there is no medical opinion on file 
suggesting that the frequency or severity of the symptoms 
manifested in service simply represented the natural progress 
of the disease.

In light of the above evidence showing the onset of serious 
manifestations of the veteran's ACM in service, as well as 
the evidence showing that the veteran required extensive 
brain surgery following discharge to alleviate the symptoms 
associated with the ACM, and as there is no evidence 
suggesting that the manifestations in service were part of 
the natural progress of the disease, the Board finds that the 
evidence supporting the claim is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
in order for congenital Arnold-Chiari malformation.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

C.  Diplopia

As discussed above, the Board has found that service 
connection for Arnold-Chiari malformation is warranted based 
in part on the presence of diplopia first occurring many 
years into service.  The record reflects that not only was 
the veteran diagnosed with diplopia in service, but that he 
has continually sought treatment for diplopia since service, 
and the March 1997 examiner effectively concluded that the 
diplopia originated in service.  

In light of the above evidence showing the onset of the 
veteran's diplopia in service, as well as the March 1997 
medical opinion further linking the veteran's current 
diplopia to the symptoms noted in service, the Board finds 
that the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is in order for diplopia.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990). 

D.  Headaches

Service medical records document complaints of headaches in 
service in association with visual problems including 
diplopia.  While a headache disorder was not diagnosed, post-
service medical evidence on file includes the report of a 
June 1997 examination which shows that the veteran was 
diagnosed with persistent headaches of unknown etiology; a 
March 1997 examination report which concludes that the 
veteran's headaches in service were probably related to his 
ACM; and February and March 2000 treatment notes indicating 
that the veteran's current headaches are likely related to 
the ACM.  In light of the above evidence showing a current 
diagnosis of a headache disorder and the evidence linking 
that disorder to the veteran's ACM in service, the Board 
finds that the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is in order for headaches.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990). 



II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected hypertension, 
costochondral strain, and psychiatric, low back, left 
shoulder, left knee, and left wrist disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as described below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).
 
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be  assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002). 

A.  Hypertension 

Factual background

Briefly, as noted in the Introduction, the veteran's period 
of serviced ended in September 1993.  Service connection for 
hypertension was granted in April 1998, evaluated as 10 
percent disabling; this evaluation has remained in effect 
since that time.

On file are records from the Social Security Administration 
which show that the veteran is considered disabled by that 
agency on account of the residuals of his ACM.

In a statement received in June 1997, W.J.H. indicated that 
he would not hire the veteran after learning of the veteran's 
panic disorder, hypertension, multiple sclerosis, Chiari 
malformation, low back pain, double vision, weakness, 
stumbling, lack of concentration, and problems with his 
shoulder, rib, knee, wrists and feet.  He noted that the job 
the veteran was seeking required climbing ladders and 
scaffolding, and lifting heavy objects.

On VA cardiovascular examination in December 1997 the veteran 
reported that he was a full time student.  His blood pressure 
readings were recorded as 136/94 and 122/90.  Chest X-ray 
studies and an electrocardiogram were normal.  The examiner 
noted that the veteran's activities were limited by his 
musculoskeletal and nervous system disorders, but that the 
veteran was employable from a cardiovascular point of view, 
with no limitation of activities because of any 
cardiovascular problems.

VA and private treatment records for 1998 to August 2002 
document treatment for hypertension, described as under 
control with medication.  The veteran's systolic blood 
pressure readings ranged from 98 to 176, and his diastolic 
blood pressure readings ranged from 68 to 92.  Chest X-ray 
studies and an electrocardiogram in June 1998 were normal.

On VA examination in August 2000 the veteran's blood pressure 
readings were as follows:  102/70; 118/80; and 116/78.  Chest 
X-ray studies showed no cardiac enlargement, and the examiner 
diagnosed the veteran with hypertension, most likely 
essential in nature.

Analysis

The RO has assigned a 10 percent evaluation for the veteran's 
hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
which provides that a 10 percent evaluation is warranted for 
hypertensive vascular disease for which diastolic pressure is 
predominantly 100 or more, or for which systolic pressure is 
predominantly 160 or more.  A 20 percent evaluation is 
warranted where diastolic pressure is predominantly 110 or 
more, or where systolic pressure is predominantly 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).

Review of the pertinent evidence of record discloses that the 
veteran's systolic blood pressure has been recorded as no 
higher than 176, and that his diastolic blood pressure has 
been recorded as no higher than 92.  Accordingly, his 
disability picture does not more nearly approximate the 
criteria for a 20 percent rating under DC 7101, which 
requires diastolic pressure to be predominantly 110 or more, 
or systolic pressure to be predominantly 200 or more.  In 
addition, the evidence does not show that the veteran has 
been found to have hypertensive heart disease, which would 
warrant consideration of whether a higher evaluation is 
warranted under 38 C.F.R. § 4.104, Diagnostic Code 7007.  In 
sum, the evidence shows that the veteran's hypertension is at 
the level contemplated by the assigned evaluation of 10 
percent.  It does not more nearly approximate the criteria 
for a higher evaluation.  38 C.F.R. § 4.7.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  The Board points out, however, that 
the veteran has not contended that his hypertension has 
interfered with employment, and there is otherwise no 
evidence suggesting such interference with employment.  While 
Mr. W.J.H. indicated that he would not hire the veteran for a 
position that apparently involves heavy exertion, the Board 
points out that the December 1997 VA examiner specifically 
noted that the veteran was employable from a cardiovascular 
point of view, with no limitation of activities because of 
any cardiovascular problems.  Moreover, there is no evidence 
that the veteran's hypertension has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

B.  Psychiatric Disability

Factual background

Service connection for panic disorder with agoraphobia and 
depression was granted in March 1994 and evaluated as 30 
percent disabling; this evaluation has remained in effect 
since that time.

On file are records from the Social Security Administration 
which indicate that the veteran is considered disabled by 
that agency on the basis of the residuals of his ACM.  The 
SSA records show that the veteran described his social 
contacts as fairly normal.  A January 1997 Functional 
Capacity Assessment noted that the veteran had completed two 
or three years toward a degree in business administration, 
and concluded that the veteran was capable, from a 
psychological perspective, of simple unskilled employment, 
but that he experienced moderate restrictions of his 
activities of daily living, and moderate difficulty in 
maintaining social functioning.  A January 1997 SSA 
psychological examination report indicates that the veteran 
presented as clean and neatly and casually dressed.  He was 
oriented and was able to concentrate.  His speech was normal 
and the content was sensible, although he tended to ramble.  
His affect was well rounded and his mood appropriate.  His 
reality testing, memory and judgment were intact.  His 
adaptive and self care skills were intact.  His relationships 
with his ex-wife and children from that marriage were 
described as poor, but his current family relationships were 
described as stable and positive.  The veteran informed the 
examiner that he had no friends and the examiner noted that 
the veteran's panic attacks affected his ability to 
socialize.  The veteran reported that he was able to cook, do 
the dishes and to help with child care, and he reported a 
decreased frequency of panic attacks.  It was also noted that 
the veteran could not bathe himself because of a halo device 
he wore.  The examiner noted that the veteran's activities of 
daily living were limited due to physical problems, and that 
there was no evidence of stress-related deterioration of 
function.  The veteran's concentration and attention were 
intact and he was able to understand, remember and carry out 
simple instructions.  The examiner noted that the veteran's 
ability to socialize was limited, but that he could respond 
appropriately in a work setting; the examiner noted that the 
veteran's physical condition appeared to be the primary 
limiting issue.  

VA and private treatment records for 1995 to August 2002 
document complaints of anxiety and panic attacks.  The 
treatment records show that the veteran was evaluated in 
February 1999, May 1999, September 1999 and January 2000 by a 
physician for his psychiatric condition (hereinafter "first 
treating physician"), at which time he reported that he was 
a foster parent, and that he found the work satisfying.  He 
also reported that his panic attacks were essentially 
controlled with the use of medication.  On mental status 
examination the veteran presented as well groomed.  His mood 
was described as good, and his speech was unremarkable.  His 
thoughts were rational and goal-directed, and there was no 
evidence of psychotic symptoms, or of any hallucinations or 
thought abnormalities.  He expressed no suicidal or homicidal 
ideations, and his judgment was described as excellent.  The 
treating physician concluded that the veteran's panic 
disorder was stable, and assigned a Global Assessment of 
Functioning (GAF) score of 75.  

The treatment records show that the veteran's care was 
thereafter transferred to a different physician (hereinafter 
"second treating physician"), who evaluated the veteran in 
March 2001, April 2001, May 2001 and June 2001.  On those 
occasions the veteran reported that his relationship with his 
wife was fine, and that he was not experiencing any sleep 
problems.  On mental status examination he was described as 
oriented and well groomed with good personal hygiene.  No 
speech abnormalities were apparent, and his affect was 
appropriate and his mood euthymic.  His thoughts were linear 
and focused, and he was not obsessive, delusional or 
hallucinatory.  He exhibited no suicidal or homicidal 
ideation, although he described one incident in which he had 
suicidal feelings; he indicated that he did not act on his 
thoughts because of his children.  The veteran's attention, 
memory and judgment were described as adequate.  The 
physician diagnosed panic disorder, which he concluded was 
stable, as well as depression not otherwise specified.  The 
physician assigned GAF scores ranging from 40 to 45, and 
indicated that the GAF score for the prior year was 50.  

The treatment records show that responsibility for the 
veteran's psychiatric care was thereafter transferred to 
another physician (hereinafter "third treating physician"), 
who examined the veteran in October 2001, January 2002 and 
April 2002.  At his October 2001 visit, the veteran reported 
recently experiencing some mild panic attacks; he denied any 
other problems.  He reported that he stayed home and cared 
for his children, but would take his son out to football 
games.  He denied any suicidal or homicidal ideation or any 
feelings of hopelessness or helplessness.  On mental status 
examination the veteran was alert and oriented, with good 
hygiene and grooming.  His affect was normal in range and 
intensity and his mood was euthymic.  His speech was normal 
and he exhibited no thought disorder or psychosis.  His 
memory was considered unimpaired and his judgment was 
described as good.  The examiner diagnosed panic disorder, 
which the examiner noted was stable on medications, as well 
as history of recurrent depression.  The examiner assigned a 
GAF score of 70.  The January 2002 entry notes that the 
veteran recently experienced a recent panic attack while 
shopping at a busy hour.  He denied any other problems, and 
findings on mental status examination were essentially the 
same as when he was examined in October 2001, and the 
examiner additionally noted the absence of any motor 
abnormalities; the examiner concluded that the veteran's 
panic disorder was in early remission, diagnosed recurrent 
depression by history only, and assigned a GAF score of 70.  
The April 2002 entry documents the veteran's contention that 
he still experienced panic attacks up to twice in a week, 
although he indicated that the attacks were largely 
controlled by medication; he denied any other problems, 
findings on mental status examination were the same as at the 
October 2001 and January 2002 examinations, and the examiner 
concluded that the veteran's panic disorder was in partial 
remission.  The examiner also diagnosed recurrent depression 
by history, and assigned a GAF score of 68.

On file is the report of a June 1996 VA examination, at which 
time the examiner noted that the veteran was recently 
experiencing only moderate breakthrough of his panic disorder 
symptomatology.  The examiner also noted that the veteran 
exhibited symptoms of mild depression with some flatness of 
affect and mild to moderate depressive affect.  On mental 
status examination the veteran was oriented with slight 
flattening of affect and mild to moderate depression with no 
prominent anxiety or shifting mood.  No impairment of 
cognition was identified and he was able to follow a goal 
idea.  His memory was intact and no impairment of 
concentration was identified.  No hallucinations or delusions 
were evident, and no suicidal ideation was identified.  The 
veteran's judgment and insight were described as intact.  The 
examiner diagnosed panic disorder and mild to moderate 
dysthymia, and concluded that the veteran's panic disorder 
symptomatology was active but controlled, with no indication 
of irritability or shifting mood.  The examiner concluded 
that the veteran was unemployable, on account of his multiple 
sclerosis and panic disorder, for all but sedentary part-time 
occupations.

In several statements on file, the veteran contends that he 
experiences panic attacks virtually every day that can last 
up to three hours.  In a March 1997 statement, the veteran's 
spouse indicated that the veteran sometimes experienced panic 
attacks on a daily basis.  She indicated that he yelled at 
his children and that he had struck an inanimate object on 
one occasion.  She stated that he was very forgetful about 
completing assigned tasks, and that he needed to be reminded 
to take a bath.  She contended that he was unable to work.

On VA examination in March 1997 the veteran reported that he 
was advised not to work, engage in strenuous activities, or 
lift heavy objects following his neurosurgery.  On mental 
status examination, the veteran did not appear depressed, and 
showed no evidence of memory loss.

On file is a VA Form 21-8940, Veteran's Application for 
Increased Compensation based on Unemployability, received in 
June 1997, on which the veteran reported that he had not 
worked since service nor sought work since service.  He 
indicated that he attended two years of college in the field 
of business management from 1994 to 1996.

In a statement received in June 1997, W.J.H. indicates that 
he would not hire the veteran after learning of the veteran's 
panic disorder, hypertension, multiple sclerosis, Chiari 
malformation, low back pain, double vision, weakness, 
stumbling, lack of concentration, and problems with his 
shoulder, rib, knee, wrists and feet.  He noted that the job 
the veteran was seeking required climbing ladders and 
scaffolding, and lifting heavy objects.

In a statement received in June 1997, W.J.H. indicated that 
he would not hire the veteran after learning of the veteran's 
panic disorder and multiple other health problems.

On file is the report of a July 1997 VA examination of the 
veteran.  On mental status examination his affect was 
appropriate, but his mood was mildly anxious.  No abnormal 
movements or mannerisms were noted.  The veteran was oriented 
and exhibited no indication of any abnormal impulses.  The 
examiner noted that the veteran was able to follow 
directions.  The veteran evidenced no manic behavior and his 
memory was described as normal with good attention and 
concentration.  His insight and judgment were intact.  The 
examiner diagnosed the veteran with panic disorder without 
agoraphobia; as well as with adjustment disorder not 
otherwise specified.  The examiner assigned the veteran a 
current GAF score of 75, with a GAF score for the prior year 
of 70.  The examiner concluded that the veteran's adjustment 
disorder was related to his ACM, and he noted that the 
veteran was not experiencing any ongoing depression and that 
he was not showing any significant vegetative 
symptomatologies.  He noted that the veteran's panic disorder 
appeared to have stabilized somewhat on current medications.

On VA cardiovascular examination in December 1997 the veteran 
reported that he was a full time student.  The examiner noted 
that the veteran's activities were limited by his 
musculoskeletal and nervous system disorders.

On VA psychiatric examination in July 1998, the veteran 
reported that he had not been able to work because of the 
number and severity of his physical and psychological 
disorders.  The veteran reported that his relationships with 
his family had been satisfactory.  On mental status 
examination he was oriented with a mildly anxious affect and 
with mild to moderate depression, but with no shifting of 
mood.  The veteran was able to follow a goal idea without 
difficulty, and there was no evidence of tangential or 
fragmentation of thought.  No underlying thought disorder was 
present, and the veteran's memory was intact and his 
concentration essentially unimpaired.  His abstract 
conceptualization was within normal limits.  The examiner did 
notice the presence of mild obsessive-compulsive 
symptomatology, but described the veteran's judgment as 
intact.  The examiner concluded that the veteran continued to 
have a mild to moderate depression, but that his anxiety 
disorder appeared to be in fairly good remission.  The 
examiner diagnosed panic disorder with depressive features, 
moderately severe and in partial remission.  The examiner 
assigned the veteran a GAF score ranging from 65 to 70.  The 
examiner also reviewed the veteran's physical conditions and 
concluded that the veteran did not appear to be employable.

On file is the report of an August 2000 VA examination of the 
veteran, at which time he reported that he had finished his 
degree in business administration, and was currently involved 
in foster care services.  He reported that he met with some 
good friends about twice each week, and that he enjoyed get 
togethers with his family.  He reported experiencing panic 
attacks about three times each month, and the examiner noted 
that the veteran appeared to have adjusted well.  On mental 
status examination the veteran was oriented and the examiner 
observed no abnormal movements or mannerisms.  The veteran's 
hygiene was good, and he displayed adequate grooming.  He was 
clear and coherent and his thought processes were normal.  
His affect and mood were anxious.  No hallucinations or 
delusions were identified and his impulses were under 
control.  No suicidal or homicidal ideation was identified 
and he exhibited no ritualistic behavior.  Interaction and 
communication were appropriate and the veteran's insight and 
judgment were intact.  The examiner diagnosed the veteran 
with panic disorder without agoraphobia; and with adjustment 
disorder probably secondary to prostate problems.  The 
examiner concluded that the veteran's panic attacks were mild 
to moderate, but persistent, and he noted that the veteran 
had inadequate social and occupational functioning.  The 
examiner assigned a GAF score of 70 and concluded that the 
veteran had responded well to medications.  The examiner 
lastly noted that the veteran's panic disorder was not as 
frequent or severe as in years past.  The examiner 
recommended continuing the current disability rating for the 
veteran.

The Board notes that the veteran's representative in May 2003 
submitted an April 2003 statement by a VA physician which 
essentially indicates that the veteran is unemployable on 
account of psychiatric and physical disabilities.  As 
explained in the Introduction, however, the Board can not 
accept the April 2003 statement for consideration in the 
instant appeal, as it was submitted well beyond the 90-day 
period for submitting additional evidence.  See 38 C.F.R. 
§ 20.1304(b) (2002).



Analysis

As noted previously, effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  In light of Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), the Board will proceed to analyze the 
veteran's claim under both sets of criteria (the old and the 
new) to determine if one is more favorable to the veteran.

i.  Previous Psychiatric Disability Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under 38 C.F.R. § 4.132, Diagnostic Code 9403 (1996), a 30 
percent rating is warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).   

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

The Board initially notes that service connection is not in 
effect for any psychiatric disability other than panic 
disorder with agoraphobia and depression.  The Board points 
out, however, that it is not clear from the record which of 
the veteran's psychiatric symptoms are attributable to his 
panic disorder with agoraphobia and depression, and which are 
instead attributable to any non-service-connected psychiatric 
disorder, such as an adjustment disorder.  Unfortunately, 
there is no medical opinion of record that directly addresses 
which psychiatric symptoms are not associated with the 
veteran's service-connected disorder.  Accordingly, the 
Board, in addressing the proper evaluation assignable for the 
veteran's panic disorder with agoraphobia and depression, 
will consider all of the veteran's psychiatric symptoms as if 
they are a part of the veteran's service-connected disorder.  
See Mittleider v. West, 11 Vet. App 181 (1998).  

The evidence of record demonstrates that the veteran's 
disability picture for his service-connected psychiatric 
disability most nearly approximates the criteria for a 30 
percent evaluation under DC 9403.  In this regard the Board 
notes that the veteran has consistently presented as oriented 
on examination, without any speech abnormalities or evidence 
of hallucinations or delusions.  Moreover, while the 
veteran's spouse indicates that the veteran yells at his 
children and strikes inanimate objects, the veteran has no 
history of violence toward persons, he has consistently 
denied any homicidal ideation, and he is considered to have 
control over his impulses.  The Board also notes that while 
the veteran exhibited some evidence of obsessive-
compulsiveness at his July 1998 examination, the examiner 
described the referenced symptoms as mild, and in any event 
the veteran's judgment has been consistently described as 
intact, and his impulses as under control.  The Board also 
notes that while the veteran's spouse contends that the 
veteran forgets tasks, he has consistently demonstrated 
unimpaired memory on examination, and the January 1997 SSA 
examiner and July 1997 VA examiner noted that the veteran was 
able to understand, remember and implement instructions. 

The primary disabling symptoms associated with the veteran's 
service-connected psychiatric disability are his depression 
and panic attacks.  With respect to the veteran's depression, 
the record reflects that the depression is intermittent, 
though recurrent, and has been described as no more than 
moderate in nature by the veteran's examining physicians.  
Moreover, the June 1996 and July 1998 examiner found no 
evidence of shifting mood.  While the veteran reported one 
episode to his treating physician in which he experienced 
suicidal feelings, he admittedly did not attempt to act on 
those feelings, and he has otherwise consistently denied 
experiencing any suicidal ideation.

With respect to the veteran's panic attacks, the Board first 
notes that, although the veteran and his spouse have 
indicated in statements that the panic attacks occur on a 
daily basis, the treatment and examination reports on file 
actually suggest that the panic attacks vary in frequency, 
ranging from two in a week to three in a month.  Since the 
latter descriptions of the frequency of attacks were obtained 
from statements made by the veteran for clinical or 
examination purposes, the Board finds that the latter 
descriptions of the frequency are of greater probative value 
than the former description of the frequency provided by the 
veteran and his spouse in statements made directly to VA.  
Moreover, the record reflects that the veteran's treating and 
examining physicians agree that the panic disorder has 
stabilized with medication, and that his panic disorder is 
considered no more than moderately severe in nature.  The 
Board also points out that the August 2000 examiner 
specifically concluded that the veteran's current panic 
symptoms were less severe than when the veteran was in 
service, and recommended a continuation of the current 
rating, and that the veteran's treating and examining 
physicians, with the exception of the second treating 
physician, have assigned GAF scores consistent with the 
current evaluation assigned the psychiatric disorder.

The Board notes in this regard that while the first and third 
treating physicians assigned the veteran GAF scores ranging 
from 68 to 75, the second treating physician assigned GAF 
scores ranging from 40 to 45.  GAF scores ranging between 31 
and 40 reflect some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  GAF scores ranging between 41 and 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF scores ranging between 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 71 to 
80 reflect no more than slight impairment in social, 
occupational or school functioning; if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors.  See generally, Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

Review of the records associated with the evaluation of the 
veteran by the second treating physician show that the 
physician based his assessment of the veteran's global 
functioning on findings that were essentially the same as 
those before the first and third treating physicians; the 
first and third examiners nevertheless believed that a GAF 
score of at least 68 appropriately represented the veteran's 
level of functioning.  The Board also finds it remarkable 
that the GAF scores assigned by the second treating physician 
are largely inconsistent with the mental status findings 
reported by that physician.  Since the findings made by the 
second treating physician appear to be the same as those made 
by the first and third treating physicians, except for the 
assigned GAF scores, and as the GAF scores assigned by the 
first and third treating physicians are essentially the same 
as those assigned by the July 1997, July 1998 and August 2000 
examiners, the Board finds that the opinions of the first and 
third treating physicians as to the veteran's global 
assessment of functioning are entitled to greater evidentiary 
weight than the isolated opinion of the second treating 
physician.  As noted previously, GAF scores ranging from 61 
to 70 reflect mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and with some meaningful 
interpersonal relationships.

Although the veteran reported at his January 1997 SSA 
examination that he had no friends, and that the examiner 
noted that the veteran's panic disorder affected his ability 
to socialize, the veteran has consistently reported 
satisfactory relationships with his current family, and has 
also reported that he in fact meets frequently with a number 
of friends.  Moreover, the January 1997 examiner concluded 
that the veteran was able to respond appropriately in a work 
setting, despite any problems with socializing, and the 
record reflects that the veteran interacts with non-family 
members on a frequent basis as a foster parent.  The veteran 
has also indicated that he takes his son to games outside of 
the home.

Although the veteran was unemployed for a number of years 
after service, he reported in June 1997 that he had not 
actually sought work during that time.  Moreover, the record 
reflects that he was attending school for a number of years 
after service and that he eventually obtained employment as a 
foster care parent.  The Board notes that while Mr. WJ.H. 
indicated that he would not hire the veteran in part because 
of his psychiatric disability, Mr. W.J.H. also based his 
opinion on the veteran's numerous physical disabilities, and 
the position referenced by Mr. W.J.H. was one involving 
significant physical labor.  The Board also notes that while 
the examiner who conducted the June 1996 and July 1998 
examinations concluded that the veteran was unemployable, the 
examiner did not base his decision on consideration of the 
veteran's psychiatric disability alone, but also on 
consideration of the veteran's physical disabilities.  The 
record reflects that the January 1997 SSA examiner addressed 
the impact of the veteran's psychiatric disability on his 
ability to work, and concluded that the disability did not 
render him unemployable.  Moreover, the veteran's psychiatric 
disability is considered stable by his treating physicians 
and as no more than moderately severe in nature.

In light of these circumstances, the Board has concluded that 
the social and industrial impairment due to the veteran's 
psychiatric disability more nearly approximates definite than 
considerable.  Accordingly, an increased evaluation for the 
veteran's service-connected psychiatric disability is not 
warranted under the previous criteria.

ii.  New Rating Criteria.

Under 38 C.F.R. § 4.130, Diagnostic Code 9412 (panic disorder 
and/or agoraphobia) (2002), a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent  periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 30 percent as his 
psychiatric symptoms do not include speech which is 
circumstantial, circumlocutory, or stereotyped, impairment of 
long-term memory, or impaired judgment or abstract thinking.  
The record shows that the veteran's panic disorder is 
considered stable with medication, and that he experiences no 
more than moderately severe breakthrough panic attacks 
varying in frequency from twice in a week to three times in a 
month.  Moreover, while the veteran occasionally experiences 
depression, the depression has been described as no more than 
moderate in severity, and in any event the veteran has not 
exhibited any disturbances in motivation or mood.  While he 
did report experiencing suicidal feelings on one occasion 
during a situation involving his foster care charges, he 
reported that such feelings had resolved, and he has 
otherwise consistently denied any suicidal ideation.  The 
Board also notes that while the veteran exhibited a flattened 
affect at his June 1996 VA examination, the examiner 
concluded that the flattening of affect was mild in nature, 
and he has not displayed any flattening of affect on 
subsequent examinations.

Although the veteran's spouse reports that the veteran does 
not remember tasks, forgets to bathe, yells at his kids, and 
strikes inanimate objects, the record reflects that the 
veteran's memory and concentration have consistently been 
described as unimpaired on examination, that his grooming and 
personal hygiene is considered adequate by his treating and 
examining physicians, and that the January 1997 SSA examiner 
made clear that it was the veteran's physical disabilities 
which were responsible for any limitation in his ability to 
perform activities of daily living (such as bathing).  
Moreover, the January 1997 SSA and July 1997 VA examiners 
found that the veteran was able to carry out instructions 
adequately.  The Board also notes that the veteran has 
consistently denied any homicidal ideation, the June 1996 
examiner found no evidence of irritability, and the August 
2000 examiner concluded that the veteran's impulses were 
under control.  

While the veteran exhibited some mild obsessive-compulsive 
symptomatology on VA examination in July 1998, the examiner 
nevertheless noted that the veteran's judgment was intact, 
and the August 2000 examiner found no evidence of ritualistic 
behavior.  The Board notes that the veteran was consistently 
oriented on examination, that his speech was consistently 
normal, and that no deficits in cognition (memory, 
concentration or abstract conceptualization) were identified.  
In any event, the Board notes that, with the exception of the 
second treating physician, the veteran's treating and 
examining physicians have assigned GAF scores which are 
consistent with the current evaluation assigned the veteran's 
psychiatric disability; as discussed previously, the Board 
finds the GAF scores assigned by the first and third treating 
physicians, and by the VA examiners, to be of greater 
probative value than those assigned by the second treating 
physician.  The Board notes that the August 2000 examiner 
specifically indicated that the current rating assigned the 
veteran's psychiatric disorder was appropriate under the 
circumstances.

Although the veteran has reported having poor relationships 
with his former spouse and children from that marriage, and 
that his current spouse contends that he yells at his 
children, the record reflects that the veteran has 
consistently reported satisfactory relations with his current 
family.  In addition, despite reporting in January 1997 that 
he had no friends, he has reported that he actually meets 
with a number of friends on a frequent basis.  Moreover, 
despite the opinion of the January 1997 SSA and August 2000 
VA examiners that the veteran's social functioning was 
inadequate, the January 1997 SSA examiner nevertheless 
concluded that the veteran was able to respond appropriately 
in a work setting.

While the veteran did not work for a number of years after 
service, the Board points out that the veteran admittedly did 
not seek any employment until recently, and that he is 
currently employed as a foster parent.  Further, while Mr. 
W.J.H. has indicated that he would not hire the veteran in 
part because of his psychiatric disability, the position to 
which Mr. W.J.H. was referring required significant physical 
exertion, and Mr. W.J.H. clearly based his decision not just 
on the presence of psychiatric disability, but also on the 
presence in the veteran of a large number of physical 
disabilities.  Moreover, while the June 1996 VA psychiatric 
examiner concluded that the veteran was unemployable except 
with respect to part-time sedentary positions, the Board 
points out that the examiner also did not base his opinion on 
the presence of psychiatric disability alone, but included 
consideration of certain physical impairments of the veteran.  
The Board notes that the January 1997 SSA examiner 
specifically concluded that the veteran was capable, from a 
psychological perspective, of working in an unskilled 
position, and that the veteran was able to respond 
appropriately in a work setting; the examiner concluded that 
the veteran's employability was limited primarily by his 
physical disabilities.  While the July 1998 VA examiner 
thereafter concluded that the veteran was not employable, as 
he did in June 1996 the examiner based his conclusion on 
consideration of the veteran's numerous physical disabilities 
in addition to the veteran's psychiatric condition.  

In short, the only medical opinion to address whether the 
veteran's psychiatric disability, alone, is productive of 
total occupational impairment indicates that the disorder 
does not preclude him from working.  The Board additionally 
points out that the veteran's psychiatric symptoms have been 
described as no more than moderately severe in nature, and 
that, with the exception of the second treating physician, 
the GAF scores assigned the veteran are not suggestive of 
total occupational impairment, or even of a level of 
occupational or social impairment greater than that for which 
the veteran is already compensated.

In light of the above, the Board concludes that an increased 
evaluation for the veteran's service-connected psychiatric 
disability under the new criteria of Diagnostic Code 9412 is 
not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  As has already been discussed in detail, 
while the veteran was unemployed for a number of years after 
service, he admittedly was not seeking employment until 
recently (and was attending school for a number of years), 
and he is currently working in a position he considers 
satisfying.  While the examiner who conducted the veteran's 
June 1996 and July 1998 examinations concluded that the 
veteran was unemployable, that examiner did not base his 
conclusion on consideration of the veteran's psychiatric 
disability alone, and the January 1997 examiner actually 
concluded that the psychiatric disorder alone did not render 
the veteran unemployable.  Moreover, the veteran's 
psychiatric disorder has stabilized and his treating and 
examining physicians, with one exception, have assigned the 
veteran GAF scores that do not suggest marked interference 
with employability.

In addition, there is no evidence that the veteran's 
psychiatric disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



C.  Low Back Disability

Factual background

Service connection for low back disability was granted in 
March 1994; the disability was evaluated as 10 percent 
disabling.  In July 2001, the rating assigned the disability 
was increased to 20 percent; this evaluation has remained in 
effect since that time.

On file are records from the Social Security Administration 
which show that the veteran was considered disabled by that 
agency on account of the residuals of his ACM.  Physical 
examination for SSA purposes in October 1995 showed that the 
veteran's lower extremity strength was 5/5.  Tone and 
coordination were normal and deep tendon reflexes were 3+.  
The veteran was able to perform heel, tandem and tiptoe 
walking without difficulty.  The SSA records show that the 
veteran was considered to have some exertional limitations as 
to lifting and carrying.

VA treatment records for 1995 to August 2002 show that the 
veteran presented in August 1997 with complaints of low back 
soreness.  X-ray studies of the lower back showed possible 
spondylolysis of the left side of L4, with mild disc space 
narrowing at L4-L5 and a small amount of narrowing at L5-S1.  
Treatment notes thereafter show that the veteran exhibited a 
largely normal gait and hyper-reflexic deep tendon reflexes.  
He exhibited normal muscle tone and bulk, as well as 
symmetric coordination.  August 2001 and September 2001 
entries indicate that the veteran presented with complaints 
of back pain after sleeping in his daughter's bed.  Physical 
examination disclosed the presence of decreased range of low 
back motion with an antalgic gait, but with normal strength 
in the lower extremities, normal posture, and no neurological 
abnormalities; he was diagnosed with acute muscle strain, and 
noted to have pain with all standing and walking activities.  
He also reported that he found it difficult to complete his 
activities of daily living due to pain.  The records show 
that by September 2001, and after treatment with 
interferential stimulation, the veteran was able to ambulate 
independently and complete range of low back motion testing 
without pain.

On file is the report of a December 1995 VA fee basis 
examination, at which time the veteran complained of lower 
extremity weakness and fatigue.  His joints and strength were 
reportedly normal on physical examination, and his deep 
tendon reflexes were symmetric.  He exhibited good heel to 
shin coordination, and his gait was steady.  He was able to 
walk on his heels and toes and tandem walk.  On a subsequent 
June 1996 VA fee basis examination which was conducted by the 
same examiner, the veteran's joints were again considered 
normal on physical examination, without any strength 
deficits.  His deep tendon reflexes were brisk and 
symmetrical and his gait was narrow based and steady.  The 
veteran was able to heel and toe walk without difficulty, but 
he was slightly unsteady on tandem walking.  The examiner 
concluded that the veteran's Arnold-Chiari malformation of 
the brain could be causing the claimed leg weakness.

In a March 1997 statement, the veteran's spouse indicated 
that the veteran experienced weakness in his extremities and 
pain in his back, particularly with lifting activities.

On VA examination in March 1997 the veteran complained of 
back pain.  Physical examination showed that his gait was 
unremarkable and that his posture was erect.  Physical 
examination of the spine was limited secondary to an 
immobilization device required for post-surgical 
convalescence.  The examiner concluded that there was no 
evidence of functional impairment associated with the 
veteran's disability.  Deep tendon reflexes were brisk and 
equal and X-ray studies of the lumbosacral spine showed no 
significant abnormalities.

In a statement received in June 1997, W.J.H. indicated that 
he would not hire the veteran after learning of the veteran's 
panic disorder, hypertension, multiple sclerosis, Chiari 
malformation, low back pain, double vision, weakness, 
stumbling, lack of concentration, and problems with his 
shoulder, rib, knee, wrists and feet.  He noted that the job 
the veteran was seeking required climbing ladders and 
scaffolding, and lifting heavy objects.

On file is the report of a May 2001 VA examination, at which 
time the veteran complained of constant low back pain as well 
as incapacitating flare ups, sometimes occurring each day.  
He indicated that bending worsened the pain, as did lifting 
heavy objects.  He reported that his back pain limited him 
and rendered him unable to help with household chores.  On 
physical examination there was no obvious deformity and no 
spinal tenderness was identified.  The veteran was able to 
forward flex to 60 degrees, beyond which he experienced pain, 
and was able to extend to about 10 degrees, beyond which he 
experienced pain; the examiner described the veteran's 
backward extension as minimal.  The examiner also noted that 
lateral flexion for the veteran was painful.  X-ray studies 
showed narrowing of L3-L4 and L4 spondylosis, which was noted 
to be unchanged from prior examinations.

Analysis

The RO has evaluated the veteran's low back disability as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295.  Under Diagnostic Code 5292, a 20 percent 
rating is warranted for moderate limitation of motion, and a 
40 percent evaluation is warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

A 20 percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

A 40 percent evaluation is warranted for favorable ankylosis 
of the lumbar spine, and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

Review of the record shows that the veteran experiences flare 
ups of low back pain and that his disability is productive of 
significant limitation of lumbar motion.  When examined in 
May 2001, his flexion was somewhat diminished, and his 
extension was described as minimal.  Unfortunately, the 
examiner did not provide findings with respect to lateral 
flexion or rotation, but he did indicate that lateral flexion 
was painful.  In the Board's opinion, and particularly as the 
veteran's treatment records document flare ups of his 
disability, the above evidence shows that the veteran's low 
back disability is productive of severe limitation of lumbar 
motion.  Accordingly, a 40 percent evaluation for low back 
disability is warranted under Diagnostic Code 5292.

With respect to whether the veteran is entitled to a rating 
in excess of 40 percent for low back disability, the Board 
notes that a 40 percent rating is the maximum schedular 
evaluation that may be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295.  Moreover, while he 
experiences severely limited low back extension, the veteran 
clearly retains a significant level of lumbar motion in other 
planes of excursion, and has consistently demonstrated full 
strength.  In addition, while he demonstrated an antalgic 
gait in August and September 2001, his gait was considered 
normal by October 2001, and the medical evidence on file 
otherwise shows no impairment of coordination.  In the 
Board's opinion, since the veteran's overall range of low 
back motion, even when functional impairment due to pain and 
other factors is considered, is significantly more than 
minimal, a rating higher than 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289, for unfavorable ankylosis of 
the lumbar spine, is not warranted. 

The Board also notes that there is no history or evidence of 
a fractured vertebra, or symptoms consistent therewith; a 
rating higher than 40 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 is therefore not warranted.

The Board notes that X-ray studies of the veteran's lower 
back have revealed narrowing at several disc spaces.  
Notably, however, the veteran has not been diagnosed at any 
point with degenerative disc disease, and while the veteran 
has exhibited slightly hyper-reflexive deep tendon reflexes 
on examination, no neurological impairment has at any point 
been identified.  Nor has the veteran otherwise been 
diagnosed with intervertebral disc syndrome.  In the absence 
of any evidence of neurological impairment or diagnosis of 
intervertebral disc syndrome, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which pertain to 
intervertebral disc syndrome, are not for application.

The Board lastly finds that the veteran's service-connected 
low back disability is not so unusual or exceptional as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  While the veteran is 
considered disabled by SSA, the basis for that agency's 
determination involves his ACM, rather than his low back 
disability.  Moreover, the record reflects that the veteran 
has numerous other physical problems which affect his 
employability and that, in any event, the veteran is employed 
in the field of foster care services.  In addition, the 
current evidence of record does not reflect frequent periods 
of hospitalization because of the service-connected 
disability, and there is no evidence on file demonstrating 
that his disability has interfered with his employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  Moreover, as discussed previously, he retains 
a significant level of lumbar motion, with no neurological 
impairment.  Thus, the record does not present an exceptional 
case where the assigned schedular ratings are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In sum, the evidence demonstrates that the veteran is 
entitled to a 40 percent rating, but no more, for his low 
back disability. 



D.  Left Shoulder Disability

Factual background

Service connection for left shoulder disability was granted 
in March 1994; the disability was assigned a non-compensable 
evaluation which has remained in effect since that time.

On file are records from the Social Security Administration 
which show that physical examination in October 1995 recorded 
the veteran's upper extremity strength as 5/5; tone and 
coordination were normal.  The SSA records show that the 
veteran was considered to have some exertional limitations as 
to lifting and carrying.

VA treatment records for 1995 to August 2002 show that the 
veteran presented in August 1997 with complaints that his 
left shoulder kept popping out of place.  Physical 
examination showed that he was able to abduct the shoulder to 
90 degrees.  X-ray studies of the left shoulder were normal.

The reports of VA fee basis examinations conducted in 
December 1995 and June 1996 show that the veteran's strength 
was normal, and that he had good finger-to-nose coordination.

On VA examination in March 1997 the veteran complained of 
left shoulder pain.  Physical examination showed that the 
veteran was right handed and that his range of left shoulder 
motion was unremarkable.  The examiner concluded that there 
was no evidence of functional effects of the veteran's 
disability.  X-ray studies of the left shoulder were negative 
for any abnormalities.

In a statement received in June 1997, W.J.H. indicated that 
he would not hire the veteran after learning of the veteran's 
left shoulder problems, as well as of his numerous other 
physical and mental conditions.

Analysis

The RO has evaluated the veteran's left shoulder disability 
as non-compensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under that code, a 20 percent 
evaluation is appropriate for limitation of motion of the 
non-dominant extremity at shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  This code does not provide criteria 
for an evaluation of less than 20 percent.

In this case, the Board finds that the impairment occasioned 
by the veteran's left shoulder disability more nearly 
approximates the criteria for a non-compensable rating than 
those for a 20 percent rating.  While the veteran presented 
on one occasion for treatment of left shoulder problems, at 
which time he apparently exhibited some limitation of left 
shoulder motion, X-ray studies at that time were negative for 
any abnormalities, and subsequent treatment records from late 
1997 to 2002 are negative for any further reference to left 
shoulder problems.  Moreover, the March 1997 examiner 
described the veteran's range of left shoulder motion as 
unremarkable, and specifically considered the veteran's left 
shoulder complaints, but concluded that there was no 
functional impairment associated with the disability.  The 
veteran has consistently demonstrated full left upper 
extremity strength on examination, with normal coordination 
of that extremity.  Although the veteran was considered by 
SSA to have some exertional limitations as to lifting and 
carrying, the record reflects he has other serious physical 
disabilities which affect his ability to perform those 
activities, and in any event, no left shoulder abnormalities 
were identified on physical examination before the SSA. 

In short, the evidence as a whole demonstrates that the 
veteran is able to elevate his left arm above shoulder level.  
The Board accordingly finds that a 20 percent evaluation is 
not warranted under DC 5201. 

The Board notes that a higher rating may be awarded based on 
functional loss due to pain pursuant to 38 C.F.R. § 4.40, or 
based on weakness, fatigability or incoordination pursuant to 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes, however, that the veteran has 
consistently demonstrated full strength of his left upper 
extremity, and there is no objective evidence of any 
incoordination or fatigability associated with the left 
shoulder.  In addition, the veteran's complaints of left 
shoulder pain were considered by the March 1997 examiner, but 
that examiner concluded that no functional impairment in the 
left shoulder was present.  Accordingly, the Board finds that 
the non-compensable evaluation assigned the veteran's left 
shoulder disability adequately compensates for all 
demonstrated functional impairment associated with the 
disability.

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased evaluation for left shoulder disability.

E.  Left Knee Disability

Factual background

Service connection for left knee disability was granted in 
March 1994; the disability was evaluated as non-compensably 
disabling.  In July 2001, the evaluation assigned the left 
knee disability was increased to 30 percent; this evaluation 
has remained in effect since that time.

On file are records from the Social Security Administration 
showing that on physical examination in October 1995 strength 
in the veteran's lower extremities was 5/5.  Tone and 
coordination were normal and the veteran was able to perform 
heel, tandem and tiptoe walking without difficulty.  The SSA 
records show that the veteran was considered to have some 
exertional limitations as to lifting and carrying.

VA treatment records for 1995 to August 2002 show that the 
veteran's gait was largely normal on examination.  He 
exhibited normal muscle tone and bulk, and symmetric 
coordination.  August 2001 and September 2001 entries 
indicate that the veteran presented with complaints of back 
pain, and show that the veteran exhibited an antalgic gait on 
examination with normal strength in his lower extremities.  
The records show that by September 2001 the veteran was able 
to ambulate independently.

On file is the report of a December 1995 VA fee basis 
examination, at which time the veteran complained of lower 
extremity weakness and fatigue, as well as tenderness and 
soreness affecting his knees.  Physical examination disclosed 
that the veteran's joints and strength were normal.  He 
exhibited good heel to shin coordination, he was able to walk 
on his heels and toes and tandem walk; his gait was steady.  
On physical examination at a June 1996 VA fee basis 
examination which was conducted by the same examiner, the 
veteran's joints were again considered normal, and no 
strength deficits were identified.  His gait was narrow based 
and steady and he was able to heel and toe walk without 
difficulty, although he was slightly unsteady on tandem 
walking.  The examiner concluded that the veteran's Arnold-
Chiari malformation of the brain could be causing the claimed 
leg weakness.

On VA examination in March 1997 the veteran's gait was 
reported as unremarkable.  He exhibited full range of left 
knee motion without any joint effusion.  X-ray studies of the 
left knee were normal and the examiner concluded that there 
was no evidence of functional effects associated with the 
veteran's left knee disability.  

In a statement received in June 1997, W.J.H. indicated that 
he would not hire the veteran after learning of the veteran's 
left knee problems and other physical and mental conditions.

On file is the report of a May 2001 VA examination, at which 
time the veteran complained of left knee pain, weakness, and 
stiffness.  He denied any swelling, heat or redness.  He 
reported that his left knee would give way, and he also 
complained of locking and instability and indicated that he 
experienced trouble with bending or kneeling.  He reported 
experiencing flare ups about once each month that lasted for 
about a day and indicated that his knee pain interfered with 
his activities, particularly during those flare ups.  The 
veteran indicated that walking or standing on the left leg 
exacerbated the pain, as did stepping off a curb, but he 
denied any history of dislocations.  Physical examination 
disclosed the absence of any swelling or erythema.  
Tenderness at the lateral aspect of the knee was identified.  
The veteran was able to flex the knee to 100 degrees before 
experiencing pain, and was able to extend the knee to 20 
degrees before experiencing pain.  X-ray studies of the left 
knee were negative.  In a June 2001 addendum, the examiner 
indicated that a recent MRI study of the left knee had 
revealed the presence of a small popliteal cyst, with no 
other abnormalities.

Analysis

The RO rated the veteran's left knee disability as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 
5261.  Under Diagnostic Code 5257, a maximum 30 percent 
evaluation is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).  Alternatively, a 30 percent rating is warranted for 
limitation of extension of the leg to 20 degrees.  A 40 
percent rating is warranted for limitation of extension of 
the leg to 30 degrees, and a 50 percent rating is warranted 
for limitation of extension of the leg to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

A maximum 30 percent evaluation is warranted for flexion of 
the knee limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of 
the semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2002).

Review of the record discloses that on VA examination in May 
2001 the veteran was able to extend his left knee to 20 
degrees.  Under Diagnostic Code 5261, to warrant a rating in 
excess of 30 percent, there must be limitation of extension 
to 30 degrees.  Thus, the veteran does not meet the criteria 
for a rating in excess of 30 percent under Diagnostic Code 
5261.  As noted above, 30 percent is the maximum rating 
assignable based on limitation of flexion of the knee or 
subluxation or lateral instability of the knee, and is in 
excess of the maximum rating assignable for dislocation of 
the semilunar cartilage.

The Board notes that the veteran reports pain associated with 
the left knee, as well as weakness, giving way and stiffness, 
and that he also reports flare ups.  The Board points out, 
however, that the veteran's left lower extremity strength has 
consistently been described as full, and that while his gait 
was antalgic in August and September 2001, by October 2001 
his gait was normal; the remainder of the medical records 
consistently show normal gait and coordination.  In addition, 
while the veteran does experience pain with use of the left 
knee, the May 2001 examiner indicated that the functional 
effect of such complaints was to limit extension of the knee 
to 20 degrees and flexion to 100 degrees, but no more.

In essence, the current medical evidence shows that the 
veteran does not experience any weakness, excess fatigability 
or incoordination associated with his left knee disability, 
and that, even when the pain, flare ups and any other 
functional impairment associated with the knee are factored 
in, his left knee extension is limited only to 20 degrees 
short of full extension.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Since a rating in excess of 30 percent for 
limitation of extension of the left knee requires extension 
limited to at least 30 degrees, the Board finds that an 
increased rating under the limitation of motion codes is not 
warranted.

The Board notes that as the veteran clearly retains a 
substantial level of left knee motion, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2002), pertaining 
knee ankylosis, are not for application.
 
Finally, the Board notes that the provisions of VA General 
Counsel opinion 23-97 (VAOPGCPREC 23-97) are not for 
application.  That opinion provides that a claimant who has 
arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  See also VAOPGCPREC 9-98.  In this case, the 
evidence does not show that he has left knee arthritis.  In 
this regard the Board points out that a May 2001 MRI study 
showed the presence of a popliteal cyst, but not any 
degenerative changes.  Moreover, despite the complaints of 
instability, none was noted on examination.

In sum, the record reflects that the veteran's left knee is 
functionally limited in extension to no more than 20 degrees 
short of full extension, and that there is no other basis for 
assignment of a rating in excess of 30 percent for left knee 
disability.  Accordingly, a rating in excess of 30 percent 
for the veteran's left knee disability is denied.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Board notes that while the veteran was determined to be 
disabled for SSA purposes, that determination was based on 
the residuals of his ACM, and not his left knee disability.  
Moreover, the record reflects that the veteran has numerous 
physical disabilities, not the least including the residuals 
of his ACM, which have affected his employability.  The Board 
points out, in any event, that the veteran has recently 
obtained employment in the field of foster services, and that 
he has not explained or adduced evidence showing how his left 
knee has affected his employment.  In short, there is no 
evidence on file indicating that his disability has 
interfered with his employment to a degree greater than that 
contemplated by the regular schedular standards.

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

F.  Left Wrist Disability

Factual background

Service connection for left wrist disability was granted in 
March 1994; the disability was assigned a non-compensable 
evaluation which has remained in effect since that time.

Service medical records show that a September 1991 bone scan 
revealed focally increased activity in the region of the left 
triquetrum or pisiform bones which might represent a healing 
fracture; the report suggested that correlation which X-ray 
studies would be helpful.  X-ray studies of the left wrist in 
October 1991 were negative for any abnormalities.

On file are records from the SSA, which show that physical 
examination in October 1995 revealed 5/5 strength in the 
upper extremities.  Tone and coordination were normal.  The 
SSA records show that the veteran was considered to have some 
exertional limitations as to lifting and carrying.

The reports of VA fee basis examinations conducted in 
December 1995 and June 1996 show that the veteran's strength 
was normal, that he had good finger-to-nose coordination, and 
that his rapid alternating movements and fine finger 
movements were good.

On VA examination in March 1997 the veteran complained of 
left wrist pain; he was described as right handed.  Physical 
examination of the left wrist disclosed the absence of any 
swelling or deformity.  The examiner concluded that there was 
no evidence of functional effects of the veteran's 
disability.  Deep tendon reflexes were brisk and equal.  X-
ray studies of the left wrist were normal.

In a statement received in June 1997, W.J.H. indicated that 
he would not hire the veteran after learning of the veteran's 
left wrist problems and numerous other physical and mental 
conditions.

On VA examination in December 1997, the veteran exhibited 
full range of left wrist motion.

Analysis

The RO evaluated the veteran's left wrist disability as non-
compensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  Under that code, a maximum 10 percent evaluation 
is warranted for limitation of wrist motion where 
dorsiflexion is less than 15 degrees, or where palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

Review of the record discloses that the veteran exhibited 
full upper left extremity strength on physical examination in 
October 1995, with normal tone and coordination; that he 
exhibited normal left upper extremity strength on 
examinations in December 1995 and June 1996 with good finger-
to-nose coordination and rapid alternating movements and fine 
finger movements were good; that while he complained of left 
wrist pain on examination in March 1997, the examiner noted 
the absence of any left wrist swelling or deformity and 
concluded that there was no evidence of functional impairment 
associated with the left wrist disability; and that the 
veteran exhibited full range of left wrist motion on VA 
examination in December 1997.  The above evidence shows that, 
the veteran's contentions to the contrary notwithstanding, he 
has full range of left wrist motion without any objective 
evidence of pain, weakness, excess fatigability or 
incoordination, or any other function impairment.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Accordingly, as the medical evidence demonstrates that the 
veteran's left wrist retains a full range of motion, without 
any functional impairment, a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 is not warranted.

The Board notes that, historically, a bone scan in service in 
September 1991 suggested the possibility of a left wrist 
fracture involving the triquestum and pisiform bones.  The 
referenced report suggested corroboration by X-ray study, but 
X-ray studies in October 1991 were negative for any evidence 
of a left wrist fracture.  X-ray studies of the left wrist 
since that time have consistently been negative for evidence 
of any left wrist fracture.  The Board notes, in any event, 
that the bone scan did not suggest that the possible fracture 
affected the veteran's radius or ulna.  Moreover, there is no 
evidence that the veteran's left wrist disability involves 
any impairment of supination or pronation.  Accordingly, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, 
5212 and 5213 (2002) are not for application.

Accordingly, the preponderance of the evidence is against 
assignment of a compensable rating for left wrist disability.  

The Board lastly notes that the veteran is considered 
disabled by the Social Security Administration.  The Board 
points out, however, that the veteran's service- connected 
left wrist disability was not considered a factor in SSA's 
determination.  Moreover, review of the medical evidence on 
file discloses very few complaints associated with the left 
wrist disability, and there is no evidence that the 
disability has necessitated frequent periods of 
hospitalization or that the manifestations associated with 
the wrist disability are unusual or exceptional.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



G.  Costochondral Strain

Factual background

Service connection for costochondral strain was granted in 
March 1994; the disability was assigned a non-compensable 
evaluation, which has remained in effect since that time.

On file are VA treatment records for 1995 to August 2002 
which show that the veteran underwent a suboccipital 
craniectomy with rib graft harvest from ribs 10 and 11 in 
October 1996.

The veteran was afforded a VA examination in March 1997, at 
which time he complained of rib pain.  Physical examination 
of his ribs disclosed the absence of any tenderness along the 
anterior chest wall, and the examiner concluded that there 
were no evidence of functional effects of the veteran's 
disability.  X-ray studies of the ribs were negative for any 
abnormalities.  The veteran was diagnosed as status post 
fusion of occiput to C2-C3 and rib graft harvest.

In his June 1997 statement, Mr. W.J.H. indicated that he 
would not hire the veteran after learning of, inter alia, the 
veteran's rib condition.

On VA cardiovascular examination in December 1997, the 
veteran complained of anterior chest wall pain occurring 
infrequently and without any relation to activity.  He 
described the pain as lasting only a few moments and fading 
spontaneously.

Analysis

The RO rated the veteran's costochondral strain as non-
compensably disabling by analogy to osteomalacia under 
38 C.F.R. § 4.71a, Diagnostic Code 5014.  Under that code, 
osteomalacia is rated based on limitation of motion of 
affected parts as degenerative arthritis under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5014.

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved; when limitation of motion 
is non-compensable, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.   

Removal of one rib or resection of two or more ribs without 
regeneration warrants a 10 percent evaluation.  A 20 percent 
rating is warranted for removal of two ribs.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5297.

Upon review of the evidence of record, the Board finds that a 
compensable evaluation for costochondral strain is not 
warranted.  In this regard, while the evidence shows that the 
veteran underwent a rib graft harvest of ribs 10 and 11 in 
October 1996, the evidence does not show, and the veteran 
does not contend, that he has undergone surgery for the 
removal or resection of any of his ribs.  Moreover, despite 
his complaints of anterior chest wall pain, the March 1997 VA 
examiner found no evidence of chest wall tenderness, X-rays 
studies of the ribs demonstrated the absence of any 
abnormalities, and the examiner concluded that the veteran's 
costochondral strain was not productive of any functional 
impairment.

In short, there is no medical evidence demonstrating that the 
veteran's costochondral strain is productive of limitation of 
motion of any affected part, or of any other functional 
impairment, or that the veteran has undergone removal or 
resection of any rib, or otherwise exhibited any clinical 
evidence of disabling symptomatology associated with the 
costochondral strain.  Accordingly, the Board finds that the 
disability picture for his service-connected costochondral 
strain does not more nearly approximate the criteria for a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5014 or 5297.  38 C.F.R. § 4.7. 

The Board lastly notes that the veteran is considered 
disabled by the Social Security Administration.  The record 
reflects that the veteran's service-connected costochondral 
strain was not considered a factor in SSA's determination.  
Moreover, review of the medical evidence on file discloses 
very few complaints associated with the costochondral strain, 
and there is no evidence that the disability has necessitated 
frequent periods of hospitalization or that the 
manifestations associated with the fractures are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.

Entitlement to service connection for Arnold-Chiari formation 
is granted.

Entitlement to service connection for diplopia is granted.

Entitlement to service connection for headaches is granted.

Entitlement to an increased disability rating for 
hypertension is denied.

Entitlement to an increased rating for psychiatric disability 
is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, entitlement to a 40 percent 
rating for low back disability is granted.

Entitlement to an increased rating for left shoulder 
disability is denied.

Entitlement to an increased rating for left knee disability 
is denied.
 
Entitlement to an increased rating for left wrist disability 
is denied.

Entitlement to an increased rating for costochondral strain 
is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

